VAUGHT, District Judge.
On March 23, 1925, Augustus M. Penn filed his voluntary petition and schedules in bankruptcy, and upon the same date was duly adjudged bankrupt, and the ease referred under general order oí reference to the referee in bankruptcy for -administration. On April 15, 1925, the first meeting of creditors was held after due notice to the creditors, including C. H. Stratton of Pawhuska, Okl., a creditor. No creditors appeared at said meeting, and the referee appointed a trustee with instructions to qualify promptly and with further' instructions that if he found there were no assets subject to administration to so report. Thereafter, the trustee made report that there were no assets subject to administration, and under Rule No. 22, now Rule 18 of the Rules in Bankruptcy of this court, orders were duly entered showing that there wer6 no assets and the- ease ordered closed on May 9, 1925, without further meeting of creditors.
On May 21, 1925, the bankrupt filed an application for discharge, and on September 29, 1925, C. H. Stratton, a creditor, filed objections thereto and in his objections to discharge alleged that the bankrupt knowingly and fraudulently concealed his assets from the trustee and alleged that the bankrupt’s income from the Osage mineral interests were subject to administration herein. Thereafter, the court referred said application for discharge, and the objections thereto, to- the referee to take testimony and make report of all findings of fact and recommendations. On December 10, 1928, Isaac D. Taylor, referee in bankruptcy at Oklahoma City, filed his report on the motion to vacate orders and re^ open the ease and upon the objections to discharge.
Thereupon, the referee filed his report recommending that the motion to vacate the orders and reopen the case be overruled, and that the objections to- the disejiarge be over*261ruled. Thereafter, the creditor, C. H. Stratton, filed his exceptions to the referee’s conclusions and report, and this matter comes on for hearing on the report of the referee and the exceptions thereto.
1 have carefully examined the report of the referee, and the only question involved in this ease is whether or not the rights or the bankrupt as an Osage Indian in this allotted share of the tribal land and his proportionate share of the tribal funds and the proceeds derived from the sale of oil and gas, and other minerals reserved to the Osage Tribe of Indians as restricted by the acts of Congress and the regulations of the Department of the Interior, are subject to- exeeution, and are proper matters to- be- set up as assets in a bankruptcy proceeding.
I fully agree with the conclusions reached by the referee and feel that this matter has been fully determined by the Supreme Court of the United States.
It is therefore ordered that the exceptions to the referee’s report bo and the same- are hereby overruled, and that the report of the referee be and t-lio same is hereby in all matters approved and made the judgment of this court, to which an exception is allowed.